Citation Nr: 9924982	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-00 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether the veteran's Department of Veterans Affairs 
disability compensation was properly reduced due to his 
incarceration.  


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1973.  

This is an appeal from an October 1994 action by the 
Department of Veterans Affairs (VA) Regional Office, Des 
Moines, Iowa, which reduced the veteran's award of VA 
disability compensation to one-half the 10 percent rate, 
effective August 27, 1985, due to his incarceration on June 
27, 1985, following commission of a felony in November 1982.  

The record further reflects that, in a special apportionment 
decision dated in October 1994, an apportionment of one-half 
of the VA disability compensation was granted for his child, 
[redacted], who had been adopted by the veteran's parents.  The 
effective date of the apportionment was August 1, 1994.  In 
the statement of the case that was sent to the veteran in 
January 1995, the question of whether the apportionment of 
his VA disability compensation for his son was proper was 
included as an issue.  However, on his substantive appeal in 
November 1995, the veteran indicated that he agreed with the 
decision to apportion one-half of his disability compensation 
for his son.  Thus, that matter is not in an appellate 
status.  The record further discloses that, in January 1998, 
the veteran was sent a supplemental statement of the case 
that included the issue of entitlement to an earlier 
effective date for the grant of the apportionment of VA 
disability compensation for the veteran's son.  However, the 
veteran did not submit a substantive appeal regarding that 
matter.  Thus, that issue also is not in an appellate status.  

The retroactive reduction of the veteran's VA disability 
compensation due to his incarceration resulted in an 
overpayment in his account.  The veteran requested a waiver 
of recovery of the indebtedness and, in October 1997, the 
Regional Office Committee on Waivers and Compromises 
indicated that that matter would be considered following a 
determination regarding whether the creation of the 
indebtedness was proper.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office. 

2.  The veteran had established service connection for 
conditions rated 10 percent disabling in combination, 
effective from June 1978.  

3.  In July 1994, the regional office received information 
from a State reformatory that the veteran had been 
incarcerated on June 27, 1985, following conviction for a 
felony committed in November 1982.  

4.  In October 1994, the regional office reduced the 
veteran's award of VA disability compensation to one-half the 
10 percent rate, effective from August 27, 1985.  The veteran 
appealed from the retroactive reduction in his VA 
compensation.  


CONCLUSION OF LAW

The veteran's award of VA disability compensation was 
properly reduced to one-half the 10 percent rate, effective 
August 27, 1985, due to his incarceration for commission of a 
felony.  38 U.S.C.A. §§ 5107, 5313 (West 1991); 38 C.F.R. 
§ 3.665(a)(d)(2) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  

Any person specified in paragraph (c) of this section who is 
incarcerated in a Federal, State or local penal institution 
in excess of 60 days for conviction of a felony shall not be 
paid compensation or dependency and indemnity compensation in 
excess of the amount specified in paragraph (d) of this 
section beginning on the 61st day of incarceration.  
38 U.S.C.A. § 5313; 38 C.F.R. § 3.665(a).  

The provisions of paragraph (a) of this section are 
applicable to several types of persons including a person 
serving a period of incarceration for conviction of a felony 
committed after October 7, 1980.  38 C.F.R. § 3.665(c).  

A veteran to whom the provisions of paragraphs (a) and (c) of 
this section apply with a service-connected disability 
evaluation of less than 20 percent shall receive one-half the 
rate of the compensation payable under 38 U.S.C.A. § 1114(a).  
38 C.F.R. § 3.665(d)(2).  

In this case, the record reflects that the veteran had 
established service connection for conditions rated 
10 percent disabling in combination effective from June 1978.  
In July 1994, the regional office received information from a 
State reformatory that the veteran had been incarcerated on 
June 27, 1985, for commission of a felony committed in 
November 1982.  Accordingly, in October 1994, the regional 
office reduced the veteran's award of VA disability 
compensation to one-half the 10 percent rate, effective on 
August 27, 1985, the 61st day of his incarceration.  This 
action was proper under the provisions of 38 U.S.C.A. § 5313 
and 38 C.F.R. § 3.665.  

The veteran has maintained that he had never been informed 
that his disability compensation would be reduced in any 
manner if he was incarcerated until he received a letter from 
the VA providing that information in July 1994.  He has 
asserted that, if he would have been advised of the law in 
June 1985, he would have submitted a letter requesting an 
immediate adjustment of his benefits and requested that an 
apportionment of one-half of his benefits be granted to his 
son at that time.  However, that argument is an equitable one 
which is more appropriately considered when the RO considers 
the question of waiver of the overpayment which has been 
declared.  There is no question that the veteran got the 
compensation in question prior to the retroactive award 
adjustments which resulted in the overpayment and the 
apportionment award.  The proper use of that money is not 
relevant to the issue before us.  

The fact remains that the VA was initially informed that the 
veteran's incarceration in July 1994 and action was promptly 
taken to adjust his award of VA disability compensation at 
that time.  Pursuant to 38 C.F.R. § 3.665 (a), such an 
adjustment was required, effective the 61st day of 
incarceration.  The appeal from that adjustment is of no 
legal merit.  Accordingly, the Board can only conclude that 
the reduction in the veteran's award of VA disability 
compensation effective in August 1985 was proper.  


ORDER

The veteran's VA disability compensation was properly reduced 
due to his incarceration for commission of a felony.  The 
appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





 

